Citation Nr: 1750343	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-36 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.

5.  Entitlement to service connection for a sleep disorder (also claimed as sleep apnea), to include as secondary to posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for venous insufficiency, claimed as circulation problems, to include as due to exposure to commercial herbicides.

7.  Entitlement to service connection for hypertension, to include as due to exposure to commercial herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1974. This matter comes before the Board of Veterans Appeals (BVA or Board from April 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee Oklahoma.

The Veteran requested a hearing before the Board. The requested hearing was conducted in June 2014 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In February 2015, the Board remanded these claims for additional development.  The Board notes that this appeal originally included entitlement to service connection for PTSD and peripheral neuropathy of the bilateral upper and lower extremities.  These issues were granted in August 2016 and January 2017 rating decisions, and as such, are no longer on appeal.

The issues of entitlement to service connection for venous insufficiency and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran developed a low back disorder during his period of active service, that this disorder was manifested within one year following his separation from service, or is causally or etiologically related to service.

2.  The evidence does not establish that the Veteran developed a bilateral shoulder disorder during his period of active service, that this disorder was manifested within one year following his separation from service, or is causally or etiologically related to service.

3.  There is no evidence of a post-service diagnosis of a bilateral hip disorder.

4.  The evidence does not establish that the Veteran developed a cervical spine disorder during his period of active service, that this disorder was manifested within one year following his separation from service, or is causally or etiologically related to service.

5.  There is persuasive evidence that the Veteran's insomnia disorder is secondary to his service connected PTSD but sleep apnea is not caused or aggravated by the service connected PTSD.   




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back disorder are not met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for establishing entitlement to service connection for a bilateral shoulder disorder are not met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for establishing entitlement to service connection for a bilateral hip disorder are not met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for establishing entitlement to service connection for a cervical spine disorder, claimed as a neck disorder are not met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for establishing entitlement to service connection for insomnia disorder are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

6.  The criteria for establishing entitlement to service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2009, prior to the initial unfavorable decision in this case. The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated service treatment records, and post-service records with the claims folder. Virtual VA and VBMS records were reviewed. Additionally, the Veteran was afforded VA examinations. 

In February 2015, the Board remanded these claims for additional development. The evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in June 2014. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159 , and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a low back disorder, a bilateral shoulder disorder, a bilateral hip disorder, and a cervical spine disorder.  He asserts these disorders had an onset during service.  The Veteran also seeks service connection for a sleep disorder as secondary to his service connected PTSD. 

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for arthritis is one year. 38 C.F.R. § 3.307, 3.309(a).

When the disease entity is established, there is no requirement of evidentiary showing of continuity. If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303 (b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a). Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309 (a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection for his low back, bilateral shoulders and cervical spine.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A.  Low Back Disorder

After reviewing the record, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a low back disorder. 

Initially, the Board notes that the Veteran has a current diagnosis of degenerative arthritis of the lumbar spine. See December 2015 VA examination. As such, element (1) set forth under Shedden, current disability, has been satisfied. See Shedden, supra.

Although service treatment records contain no complaints, diagnoses, or treatment of a back injury or disorder, the Veteran has asserted that he began having low back pain during service as a result of climbing up and down antennae towers carrying heavy equipment. He did not seek treatment during service. See May 2012 RO Hearing Transcript, pages 8-9. Resolving all doubt in his favor, the Board finds that the Veteran has submitted competent and credible evidence that he suffered from an in-service injury. As noted, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Here, the Board finds that the Veteran suffered from low back pain during service. As such, Shedden element (2) has been satisfied. See Shedden, supra.

Unfortunately, the Board finds that element (3) under Shedden, nexus, has not been satisfied. A December 2015 VA examiner, after reviewing the claims file, opined that it is less likely than not that the Veteran's post-service lumbar spine disorder was incurred in or caused by service, to include the Veteran's report of climbing towers and repairing antennas during service.  The examiner explained that there was no evidence of low back pain for a long period after service, despite the Veteran being treated for other disorders in the 1980's and 1990's, such as lipid management, hypertension, headaches and sinus symptoms. The examiner noted that the Veteran underwent a VA examination in August 1974, and after discussing the Veteran's claimed hemorrhoids, the examiner stated, "otherwise his past history and review of systems are negative." Continuing, the examiner noted that it was not until December 2000 that low back pain was noted after a fall off a ladder at work. Concluding, the examiner stated that taking into consideration the Veteran's lay statements and the objective record, a nexus cannot be made between the current low back condition and active duty; there is no evidence that a chronic low back condition existed on active duty, no evidence of a significant injury of the low back while on active duty and there is no evidence of continuity of symptoms of a low back condition until after a post-service low back injury in 2000.

The Board finds this opinion to be highly probative. The opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies. There are no medical opinions to the contrary, of record.

Furthermore, the evidence does not demonstrate that the Veteran suffered from arthritis during his period of active duty service or within one year following discharge.  Also, there is no credible lay evidence of symptoms of arthritis ever since service.  As such, continuity of symptomatology is also not established. 

The Board has considered the Veteran's own statements regarding the nature and etiology of his low back disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records and the negative VA medical opinion cited above. Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current low back disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The matter of whether the degenerative changes affecting his spine are etiologically related to in-service symptoms is a complex medical question requiring medical expertise to resolve.  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to the nature and etiology of those symptoms.

There is no probative evidence of record that establishes the Veteran's back disorder is the result of active duty service. As noted above, there is no probative evidence that the Veteran's current low back disorder can be linked to his period of active duty or within a year of discharge.

In summary, although the Board concedes that the Veteran suffered low back pain during service, the weight of the evidence reflects that the Veteran did not develop his current low back disorder until many years after service. There was no diagnosis of arthritis during service or within one year of discharge. Furthermore, a VA examiner has opined that the Veteran's low back disorder is less likely than not due to service, to include his reports of in-service low back pain.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder. See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

B.  Bilateral Shoulder Disorder

After reviewing the record, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a bilateral shoulder disorder. 

Initially, the Board notes that the Veteran has current diagnoses of left rotator cuff tendonitis and degenerative arthritis of the bilateral shoulders. See December 2015 VA examination. As such, element (1) set forth under Shedden, current disability, has been satisfied. See Shedden, supra.

Although service treatment records contain no complaints, diagnoses, or treatment of a shoulder injury or disorder, the Veteran has asserted that he began having shoulder pain during service as a result of climbing up and down antenna towers carrying heavy equipment. He did not seek treatment during service. See May 2012 RO Hearing Transcript, pages 9-10. Resolving all reasonable doubt in his favor, the Board finds that the Veteran has submitted competent and credible evidence that he suffered from in-service pain. As noted, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Here, the Board finds that the Veteran suffered from shoulder pain during service. As such, Shedden element (2) has been satisfied. See Shedden, supra.

Unfortunately, the Board finds that element (3) under Shedden, nexus, has not been satisfied. A December 2015 VA examiner, after reviewing the claims file, opined that it is less likely than not that the Veteran's post-service shoulder disorders were incurred in or caused by service, to include the Veteran's report of climbing towers and repairing antennas during service.  The examiner explained that there was no evidence of shoulder pain for a long period after service, despite the Veteran being treated for other disorders in the 1980's and 1990's, such as lipid management, hypertension, headaches and sinus symptoms. The examiner noted that the Veteran underwent a VA examination in August 1974, and after discussing the Veteran's claimed hemorrhoids, the examiner stated, "otherwise his past history and review of systems are negative." Continuing, the examiner noted that it was not until June 2001 that shoulder pain was noted. Additionally, the examiner noted that the Veteran's left shoulder tendonitis was a result of falling on ice in March 2007, catching himself with his left arm, and hearing a pop, as evidenced in treatment records. Concluding, the examiner stated that taking into consideration the Veteran's lay statements and the objective record, a nexus cannot be made between the current shoulder conditions and active duty; there is no evidence of a significant injury to the shoulders while on active duty and no evidence of degenerative changes until 2007, which are consistent with wear and tear over time.

The Board finds this opinion to be highly probative. The opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies. There are no medical opinions to the contrary, of record.

Furthermore, the evidence does not demonstrate that the Veteran suffered from arthritis during his period of active duty service or within one year following discharge. Also, there is no credible lay evidence of symptoms of arthritis ever since service.  As such, continuity of symptomatology is also not established. 

The Board has considered the Veteran's own statements regarding the nature and etiology of his shoulder disorders. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records and the negative VA medical opinion cited above. Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current shoulder disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). The matter of whether the degenerative changes affecting his shoulders are etiologically related to in-service symptoms is a complex medical question requiring medical expertise to resolve.  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to the nature and etiology of those symptoms.

There is no probative evidence of record that establishes the Veteran's shoulder disorders are the result of active duty service. As noted above, there is no probative evidence that the Veteran's current shoulder disorders can be linked to his period of active duty or within a year of discharge.

In summary, although the Board concedes that the Veteran suffered shoulder pain during service, the weight of the evidence reflects that the Veteran did not develop his current shoulder disorders until many years after service. There was no diagnosis of arthritis during service or within one year after discharge. Furthermore, a VA examiner has opined that the Veteran's shoulder disorders are less likely than not due to service, to include his reports of in-service shoulder pain, and are consistent with a post-service injury in March 2007, as well as wear and tear over time.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral shoulder disorder. See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

C.  Bilateral Hip Disorder

Unfortunately, there is no competent evidence of a post-service diagnosis of a hip disorder.

The Board notes that the Veteran has asserted he experiences a bilateral hip disorder as a result of climbing antenna towers during service.  See June 2014 BVA Hearing Transcript, pages 12-14.  The Veteran has also asserted his hip disorder is secondary to his service-connected peripheral neuropathy of the bilateral lower extremities. See May 2012 RO Hearing Transcript, page 11. 

The Veteran has complained of hip pain on several occasions, post service. See, e.g., June 2010, November 2010 VA treatment notes. 

The Veteran was afforded a VA examination in December 2015, at which time the examiner did not note a bilateral hip disorder diagnosis.  The Veteran described experiencing bilateral hip pain, with an onset during service.  Examination revealed decreased ranges of motion, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and some decreased muscle strength, bilaterally. X-rays indicated no evidence of arthritic changes. The examiner stated the abnormal examination was not related to any claimed hip condition and the abnormal neurological findings and muscle weakness were secondary to peripheral polyneuropathy with proprioceptive involvement. 

While treatment records indicate the Veteran has sought treatment for complaints of hip pain, physical examinations and x-rays indicate the Veteran's hips are normal and his symptoms are due to his currently service-connected peripheral neuropathy of the bilateral lower extremities. Active Problem Lists in VA treatment records do not contain any diagnoses of hip disorders.

The Board notes that the Veteran has asserted he suffers from hip pain. Complaints, however, are not enough to establish service connection. There must be competent evidence of a current disability resulting from that condition or injury. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). 

Additionally, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of a separate and distinct hip disorder.

The Board finds that the most probative evidence consists of the medical records. "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225. Here, unfortunately, there is no persuasive evidence of a post-service diagnosis of a hip disorder. 

The Board finds that the claim must be denied. In sum, because post-service records do not indicate that the Veteran has a current diagnosis of a hip disorder, the Board finds that the evidence is against a grant of service connection for this disorder.

D.  Cervical Spine Disorder

After reviewing the record, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disorder. 

Initially, the Board notes that the Veteran has a current diagnosis of degenerative arthritis of the cervical spine. See December 2015 VA examination. As such, element (1) set forth under Shedden, current disability, has been satisfied. See Shedden, supra.

Although service treatment records contain no complaints, diagnoses, or treatment of a cervical spine injury or disorder, the Veteran has asserted that he began having neck pain during service as a result of climbing up and down antenna towers carrying heavy equipment. He did not seek treatment during service. See May 2012 RO Hearing Transcript, page 10. Resolving all doubt in his favor, the Board finds that the Veteran has submitted competent and credible evidence that he suffered from an in-service injury. As noted, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Here, the Board finds that the Veteran suffered from neck pain during service. As such, Shedden element (2) has been satisfied. See Shedden, supra.

Unfortunately, the Board finds that element (3) under Shedden, nexus, has not been satisfied. A December 2015 VA examiner, after reviewing the claims file, opined that it is less likely than not that the Veteran's post-service cervical spine disorder was incurred in or caused by service, to include the Veteran's report of climbing towers and repairing antennas during service.  The examiner explained that there was no evidence of cervical spine pain for a long period after service, despite the Veteran being treated for other disorders in the 1980's and 1990's, such as lipid management, hypertension, headaches and sinus symptoms. The examiner noted that the Veteran underwent a VA examination in August 1974, and after discussing the Veteran's claimed hemorrhoids, the examiner stated, "otherwise his past history and review of systems are negative." Continuing, the examiner noted that the medical record is silent regarding neck complaints until 2009, although degenerative changes were noted by a 2008 magnetic resonance image (MRI). Concluding, the examiner stated that taking into consideration the Veteran's lay statements and the objective record, a nexus cannot be made between the current cervical spine condition and active duty; there is no evidence that a chronic cervical spine condition existed on active duty, no evidence of a significant injury to the neck while on active duty and there is no evidence of continuity of a neck condition until approximately 34 years after service in 2008, at which time degenerative changes were seen that are consistent with the period of time that had lapsed.

The Board finds this opinion to be highly probative. The opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies. There are no medical opinions to the contrary, of record.

Furthermore, the evidence does not demonstrate that the Veteran suffered from arthritis during his period of active duty service or within one year following discharge. Also, there is no credible lay evidence of symptoms of arthritis ever since service.  As such, continuity of symptomatology is also not established. 

The Board has considered the Veteran's own statements regarding the nature and etiology of his cervical spine disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records and the negative VA medical opinion cited above. Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current neck disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). The matter of whether the degenerative changes affecting his spine are etiologically related to in-service symptoms is a complex medical question requiring medical expertise to resolve.  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to the nature and etiology of those symptoms.

There is no probative evidence of record that establishes the Veteran's cervical spine disorder is the result of active duty service. As noted above, there is no probative evidence that the Veteran's current cervical spine disorder can be linked to his period of active duty or within a year of discharge.

In summary, although the Board concedes that the Veteran suffered neck pain during service, the weight of the evidence reflects that the Veteran did not develop his current cervical spine disorder until many years after service. There was no diagnosis of arthritis during service or within a year after discharge. Furthermore, a VA examiner has opined that the Veteran's cervical spine disorder is less likely than not due to service, to include his reports of in-service neck pain.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder. See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

E.  Sleep Disorder

The Veteran seeks entitlement to service connection for a sleep disorder, to include sleep apnea, which he asserts is secondary to his service-connected PTSD.

The Veteran was afforded a VA examination in December 2015, at which time the examiner opined that the Veteran's "PTSD is at least as likely as not responsible for his sleep disturbance (insomnia)."  The VA examiner further opined that the sleep apnea was not caused by PTSD, as obstructive sleep apnea is caused by recurrent collapse of the pharyngeal airway during sleep, resulting in substantially reduced or
complete cessation of airflow despite ongoing breathing efforts. This leads to intermittent disturbances in gas exchange (e.g., hypercapnia and hypoxemia) and fragmented sleep. PTSD would neither cause nor exacerbate this condition.  Thus, the examiner found that the Veteran's PTSD neither caused nor exacerbated (i.e., aggravated) the sleep apnea.  There are no medical opinions to the contrary of record.  While the Veteran is competent to report on symptoms he is not competent to provide a nexus opinion because of the medically complex disease involved.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for sleep apnea but service connection is warranted for an insomnia disorder. 


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a bilateral shoulder disorder is denied.

Entitlement to service connection for a bilateral hip disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for an insomnia disorder as secondary to service connected unspecified trauma and stressor related PTSD is granted. 

Entitlement to service connection for sleep apnea as secondary to service connected unspecified trauma and stressor related PTSD is denied. 


REMAND

The Veteran seeks entitlement to service connection for venous insufficiency and hypertension.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.



Venous Insufficiency & Hypertension

The Veteran has asserted that his venous insufficiency and hypertension are due to exposure to herbicides.  See May 2012 RO Hearing Transcript.

Importantly, the Board notes that the RO has conceded the Veteran was exposed to toxins in the form of commercial herbicides during service.  See January 2017 rating decision.

The Board finds a remand is necessary to obtain a medical opinion as to whether the Veteran's venous insufficiency and hypertension are causally or etiologically due to exposure to commercial herbicides during service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records.

2. Obtain an addendum opinion for the Veteran's hypertension.  The examiner is requested to review all pertinent records associated with the claims file. The examiner should state that the claims file was reviewed.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is in any way causally or etiologically related to his active service, to include exposure to toxins in the form of commercial herbicides.

For purposes of this opinion, the VA examiner should assume that the Veteran was exposed to commercial herbicides in service. 

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. Obtain an addendum opinion for the Veteran's venous insufficiency. The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's venous insufficiency is in any way causally or etiologically related to his active service, to include exposure to toxins in the form of commercial herbicides.

For purposes of this opinion, the VA examiner should assume that the Veteran was exposed to commercial herbicides in service. 

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

5. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

6. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


